EXHIBIT 10.1

 

SECOND AMENDMENT

TO THE

RESTATED AND AMENDED

ZIONS BANCORPORATION PENSION PLAN

 

This Second Amendment to the restated and amended Zions Bancorporation Pension
Plan (the “Plan”) is made and entered into this 4th day of September, 2003, by
Zions Bancorporation, hereinafter referred to as the “Employer.”

 

W I T N E S S E T H:

 

WHEREAS, the Employer has heretofore entered into the Plan effective January 1,
1968, which Plan has been most recently restated in its entirety effective
January 1, 2001, and

 

WHEREAS, the Employer has reserved the right to amend the Plan in whole or in
part, and

 

WHEREAS, the Employer now desires to amend the Plan for the purpose of
maintaining the qualified status of the Plan pursuant to a favorable
determination letter issued by the Internal Revenue Service on February 20,
2003, which letter conditioned acceptance of certain amendments submitted to the
Internal Revenue Service by counsel for the Employer on an approval basis.

 

NOW THEREFORE, in consideration of the foregoing premises and mutual covenants
herein contained, the Employer adopts the following amendments to the Plan as
follows (amended language is marked in bold italics):

 

1.    Section 1.4(a) is amended to read as follows:

 

  1.4 Actuarial Equivalence or Actuarial Equivalent

 



--------------------------------------------------------------------------------

Actuarial Equivalence or Actuarial Equivalent means equality in value of the
aggregate amounts expected to be received under different forms of payment
computed on the following bases:

 

  (a) For purposes of determining (i) the monthly annuity benefits under
Sections 4.2, 4.5, 5.3(b) and 8.2, and (ii) the value of lump sum payments under
Sections 5.7(d) 5.8 and 5.12(b), Actuarial Equivalence will be calculated in
accordance with Appendix II.

 

2.    Section 1.20 is amended to read as follows:

 

  1.20 Eligible Employee

 

Subject to the exclusions stated in the following paragraph, Eligible Employee
means an Employee of the Company.

 

“Eligible Employee” does not include: (a) an Employee of an Affiliate or
Subsidiary that is not a Company that has adopted the Plan and is participating
in the Plan; (b) an Employee who is covered under a collective bargaining
agreement where retirement benefits were the subject of good faith bargaining
which does not provide for retirement benefits under this Plan; (c) a person who
performs services for a Company but is compensated for such services by means of
the payroll of a third party employee leasing organization; (d) any “leased
employee,” or (e) a person who is not treated by the Participating Company as an
employee for payroll tax purposes, whether or not such person is subsequently
determined by a government agency, by the conclusion or settlement of threatened
or pending litigation, or otherwise to be (or to have been) a common law
employee of the Company. “Leased employee” shall mean, effective January 1,
1997, any person who, pursuant to an agreement between the Company and any other
person or organization (leasing organization), has performed services for the
Company (or for any Affiliate or Subsidiary of the Company) and such services
are performed under the primary direction or control of the Company, Affiliate
or Subsidiary. In the event of any determination by any court, governmental
agency or other party that a person excluded under clause “(c),” “(d)” or “(e)”
should be treated as a common-law employee of the Company for payroll tax
purposes, the individual shall not be treated as an Eligible Employee unless and
until the date on which the individual is first recharacterized as an Employee
for payroll tax purposes on the payroll system of the Company, and not as of any
retroactive effective date of such recharacterization.

 

3.    Section 1.50 is amended add a new sub-section (j) to read as follows:

 

2



--------------------------------------------------------------------------------

  (j) Effective January 1, 1997, any individual who was a leased employee (as
defined in Section 1.20) and who subsequently becomes an Eligible Employee shall
be credited with all years of service as a leased employee for purposes of
determining Years of Vesting Service.

 

4.    Section 2.1(c) is amended to read as follows:

 

  (c) Effective April 1, 1997, in the case of an Employee who has a period of
employment as an Employee or leased employee (as defined in Section 1.20) of an
Affiliate or Subsidiary during which he or she is not an Eligible Employee
(either because of the individual’s employment status or because the employing
company is not a participating Company), which is followed (without a Break in
Service) by a transition to Eligible Employee status (either because of a change
of individual employment status or because the employing company has become a
participating Company in this Plan), then the Employee’s Hours of Service prior
to becoming an Eligible Employee shall be credited toward meeting the
eligibility service requirement of subsection (b) above, and the Eligible
Employee will become an Active Participant on the first day of the month
coinciding with or next following the later of the dates referred to in clause
(1) and (2) of subsection (b) above.

 

5.    This Second Amendment shall be effective for Plan Years commencing on or
after January 1, 1997, unless another effective date is specified herein.

 

6.    In all other respects the Plan is ratified and approved.

 

IN WITNESS WHEREOF, the Zions Bancorporation Benefits Committee, for and on
behalf of the Employer, has caused this Second Amendment to the Plan to be duly
executed as of the date and year first above written.

 

ZIONS BANCORPORATION

BENEFITS COMMITTEE

By:

 

/S/ DIANA M. ANDERSEN        

   

Diana M. Andersen

Vice President

 

3